Citation Nr: 0915067	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a separate initial rating for Briquet's 
syndrome.

3.  Entitlement to an effective date earlier than January 6, 
1989, for the grant of service connection for Briquet's 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and July 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

The Board's May 2006 decision denied entitlement to service 
connection for a back disorder.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2008 Order, the Court vacated the 
May 2006 Board decision (as to the back claim only) and 
remanded the matter back to the Board for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate initial rating for 
Briquet's syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic back disorder did not manifest during service 
or for many years after service separation; the competent 
evidence of record does not establish that the Veteran's 
current back disorder is related to his active duty service.

2.  On May 3, 1985, the RO received a claim for service 
connection for a physiological disorder.

3.  The RO denied service connection for a physiological 
disorder (also characterized as a sleep disorder and 
depression; Briquet's syndrome) by rating decision dated in 
October 1985.

4.  The evidence demonstrates that the Veteran submitted a 
timely substantive appeal as to the October 1985 RO denial.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.  The criteria for an effective date of May 3, 1985, and no 
earlier, for the grant of service connection for Briquet's 
syndrome have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

With respect to the Veteran's claim for an earlier effective 
date for the grant of service connection for Briquet's 
syndrome, the Board observes that it is granting the entire 
benefit sought on appeal.  In this regard, the Veteran, 
through his attorney, requested an effective date of no 
earlier than May 3, 1985, in the December 2007 substantive 
appeal; the Board is granting such effective date.  Under 
these circumstances, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA in regards to this issue.

Turning to the Veteran's claim for service connection for a 
back disorder, the Board notes, as an initial matter, that in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini, effective May 30, 2008).  
Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a July 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the July 2005 letter advised the Veteran what 
information and evidence was needed to substantiate the back 
disorder claim decided herein.  It also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Regarding the timing of notice, in Pelegrini the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision as to the Veteran's claim was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant).  In this regard, the content of 
the July 2005 notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the Veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with such, 
the Board finds this error to be nonprejudicial to the 
veteran.  See Sanders, supra; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In this regard, the Board has concluded 
that a preponderance of the evidence is against the Veteran 
claim for service connection for a back disorder.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant VA 
and non-VA treatment records.  Additionally, lay statements 
from the Veteran's wife and daughters, as well as from former 
employers, are of record.  The Veteran's own statements in 
support of his appeal, to include testimony provided at 
hearings before the RO in May 1990 and October 1996, are also 
associated with the claims file.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding this claim.  Finally, the 
Veteran was afforded a VA examination for the specific 
purpose of obtaining a medical opinion as to the existence 
and etiology of a current back disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

The Veteran is claiming entitlement to service connection for 
a back disorder.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, it is noted that x-ray studies performed in 
October 2002 reveal multi-level degenerative and 
osteoarthritic changes of the lower thoracic and lumbar 
spine.  As such, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Indeed, under 38 C.F.R. § 3.309(a) (2008), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2008).  As the evidence of record fails to 
establish any clinical manifestations of arthritis of the 
spine within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

A review of a July 1993 VA examination reveals complaints of 
muscle pain and fatigue, including of the spine, dating back 
to age 14.  As such, the Board must consider whether a back 
disability preexisted service.  Again, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2008).  
This presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  

It is observed that the Veteran's September 1970 preinduction 
examination revealed a normal spine and musculoskeletal 
system.  As such, the presumption of soundness applies here.  
Moreover, the evidence does not contain clear and 
unmistakable evidence to rebut such presumption.  Therefore, 
the Veteran is found to be in sound condition upon entry to 
active duty and the appropriate inquiry is whether a back 
disorder was incurred in, rather than aggravated by, active 
service.

There is no dispute as to the existence of a current back 
disorder here.  Indeed, VA examination in October 2002 shows 
a diagnosis of chronic lumbosacral strain/sprain.  However, 
such current disability is not shown to have been incurred in 
active service, as will be explained below.  

The Veteran's service treatment records reveal treatment for 
back strain in October 1970, sustained in a fall.  However, 
no subsequent complaints or treatment are found in the 
service treatment records.  Moreover, the post-service 
treatment records do not show complaints or treatment for 
back problems until August 1987.  At that time, the Veteran 
complained of back pain during a psychiatric evaluation at 
the Ozark Center.  Such complaints were determined to be 
somatic in nature.  A March 1988 private psychiatric report 
noted a long history of back complaints.  The Veteran was 
again found to have a somatization disorder.  

Beginning in 1989, the VA outpatient treatment records begin 
to document back complaints.  In a January 1989 treatment 
report, the Veteran indicated a 16-year history of back pain.  
Moreover, in January 1990 he reported muscular spasms in his 
back.  An x-ray report taken that month demonstrated an old 
T-12 change compatible with a previous injury.  

VA outpatient treatment reports dated in 1993 and 1995 
continue to reflect complaints referable to the spine.  
Furthermore, in a January 1993 letter, H.R.P., D.O., states 
that he had treated the Veteran over the past year for 
chronic back pain.  Complaints of persistent back pain are 
also seen in private medical reports dated from 1997 through 
1999.  Indeed, a December 1998 report from the Neosho Bone 
and Joint Clinic indicated that lumbar, thoracic and cervical 
manipulation was performed.  These records, while noting 
chronic back and neck pain, do not contain any diagnoses of a 
chronic back disorder.  Indeed, a finding of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The October 
2002 VA examination did contain a diagnosis of lumbosacral 
strain/sprain, but the VA examiner did not state that such 
disorder was causally related to active service. 

Based on the above evidence, it cannot be concluded that the 
Veteran's currently diagnosed back disorder was incurred in 
active service.  Again, there is only an isolated incident of 
treatment for a back problem in service, and no documented 
complaints or treatment for over a decade following 
separation.  Indeed, the first objective finding of a back 
problem is not noted until an x-ray in 1990.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the Veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

Moreover, the Board is of the opinion that the competent 
evidence of record fails to find a causal relationship 
between the Veteran's current back disability and active 
service.  In support of his claim, the Veteran submitted two 
private medical opinions from Dr. H.R.P.  The first, a 
treatment record dated July 22, 1999, reflects that the 
Veteran has a "persistent problem with back pain," which 
the Veteran reported as an ongoing problem since a back 
injury during service.  Following a review of a January 1999 
VA x-ray report, which demonstrated a compression fracture at 
T-12 and osteophyte formation at T11, T-12, and L1, Dr. 
H.R.P. indicated that the "apparent chronicity of the 
fracture and osteophyte formation...probably is secondary to 
the injury he sustained" during service.  

Such opinion, the Board concludes, is both equivocal and 
speculative and, at most, does little more than indicate the 
possibility that the Veteran's claimed back disorder is 
related to service.  As such, service connection may not be 
awarded on the basis of Dr. H.R.P.'s July 1999 medical 
opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence merely indicating that 
a claimed disorder "may or may not" be related to service 
is too speculative to establish any such relationship).  See 
also 38 C.F.R. § 3.102 (2008) (reasonable doubt does not 
include resort to speculation or remote possibility).

Turning to the second private opinion, a letter from Dr. 
H.R.P. dated June 24, 2000, the Board observes that Dr. 
H.R.P. indicated that he now had the opportunity to review 
the Veteran's military records, including the October 1970 
service treatment record diagnosing the Veteran with back 
strain subsequent to a fall.  Dr. H.R.P. noted the previously 
discussed x-ray evidence of a T-12 compression fracture as 
well as evidence of degenerative changes in the same region, 
and the fact that the only significant back injury recalled 
by the Veteran is his in-service injury.  Based on such 
information, "it is mighty [sic] belief that without any 
other history of injury to his back that this compression 
fracture is related to the injury he sustained in October of 
1970."  Furthermore, Dr. H.R.P. opined that the degenerative 
changes noted "are at least as likely as not directly 
related."  

In contrast to the June 2000 private opinion, the October 
2002 VA examiner reached the opposite conclusion and 
determined that the Veteran's in-service injury in 1970 was 
not the cause of his current back disorder.  He agreed that 
the Veteran's current symptoms related to a T-12 injury.  And 
while such T-12 compression was shown in x-rays dated in 
1990, with a finding that it was compatible with a prior 
injury, the VA examiner did not believe that such injury 
related to the Veteran's back strain treated in service.  The 
examiner opined that if the Veteran had suffered a T-12 
compression injury in service, it would have been 
sufficiently serious that x-rays would likely have been taken 
at the time.  However, as he observed, such did not occur.  
He also stated that if the T-12 injury had occurred in 
service, it would have caused significant pain that would 
likely have caused the Veteran to seek more frequent 
treatment.  Rather, the Veteran stated that he had water 
skied until 1975, four years after the in-service complaints 
of back pain.  Finally, the VA examiner observed that the 
Veteran worked as a machinist following service.  He stated 
that, if a compression fracture had occurred in service, the 
Veteran would not have been able to perform that job; he also 
would have been unable to perform his duties in service.  

With respect to the evidence presented, the Board finds that 
greater weight is to be accorded to the findings of the 
October 2002 VA examination report.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The Board acknowledges that Dr. H.R.P.'s June 2000 
opinion appears to be based upon a complete and accurate 
history of the Veteran's back problems, including his service 
treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is not whether a private 
examiner reviewed the claims file, but rather whether the 
examiner's opinion is based upon an accurate and complete 
medical history).  However, Dr. H.R.P. fails to provide any 
rationale or explanation as to what competent evidence of 
record indicates that the Veteran's in-service fall resulted 
in a T-12 injury with resulting degenerative changes.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of a veteran's disorder).  See also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Conversely, the October 2002 VA examiner provided a multitude 
of reasons as to why it is unlikely that the Veteran's T-12 
injury and subsequent back disorder did not occur during 
service.  Thus, the Board will afford it more probative value 
as to the issue of whether the Veteran's current back 
disorder was incurred during service.  Hayes, supra.

The Veteran himself has expressed the belief that his current 
back disorder is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Thus, with consideration of the lack of in-service evidence 
of a T-12 compression injury or chronic back disorder, the 
length of time following service prior to a recorded 
diagnosis of a back disorder, and the probative October 2002 
VA examiner's opinion, the Board finds that a preponderance 
of the evidence is against the Veteran's claim of service 
connection for a back disorder.  Consequently, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II. Earlier Effective Date

In a November 2007 rating decision, the RO awarded an 
effective date of January 6, 1989, for the Veteran's grant of 
service connection for Briquet's syndrome.  The Veteran, 
however, asserts that he is entitled to an effective date as 
early as May 3, 1985.  In the December 2007 substantive 
appeal, the Veteran's attorney contends that an appeal was 
timely perfected as to the October 1985 denial of the 
Veteran's claim for Briquet's syndrome (previously 
characterized as a physiological disorder and/or sleep 
attacks with depression).  Thus, he contends that the proper 
effective date for the grant of service connection is the 
date of receipt of the claim which precipitated the October 
1985 denial, which was May 3, 1985.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

By way of history, the Veteran filed a claim for a disorder 
which his physicians had yet to diagnosis that was received 
by the RO on May 3, 1985.  The Veteran explained that 
although he could not identify the disability, he had 
experienced the symptoms associated with the disability since 
service and that he was presently hospitalized for this 
disability at a VA Medical Center.  In October 1985 the RO 
denied service connection for a physiological disorder (also 
characterized as sleep attacks and depression); in November 
1985, the Veteran submitted a notice of disagreement as to 
this denial.  

A statement of the case was sent to the Veteran and his 
accredited representative in January 1986.  The cover letter 
attached to the statement of the case notified the Veteran 
that if he did not respond within 60 days of the date of this 
letter, the VA would assume that he did not intend to 
complete his appeal, and that his record would be closed.  In 
March 1986, a letter was received in which the Veteran 
requested "more time so as to accumulate [sic] and compile 
medical evidence which will substantiate my claim that I was 
diagnosed and treated for a medical condition, [sic] during 
active duty, which today is causing a sleep disorder, a 
depressive illness, and an inflamitory [sic] illness which is 
quite painful."  Thereafter, the RO responded that the 
Veteran "may submit evidence ... in support of an appeal for 
service-connection for sleep attacks and depression any time 
prior to January 24, 1987" [emphasis added].  On April 16, 
1986, a copy of the Veteran's March 1986 letter was received 
by the RO accompanied by a cover letter from the Veteran's 
accredited representative stating that the attached letter 
was being submitted "in lieu of his VA Form 1-9."  

In May 1986, the RO notified the Veteran and his accredited 
representative that the March 1986 letter would not be 
accepted as a "Statement of Appeal."  It informed him that 
the VA would "proceed with ... [his] ... appeal at this time if 
... [he] ... will furnish a statement that ... [he is] ... willing to 
proceed on the evidence of record."  According to this 
letter, the Veteran had one year from the date of the letter 
to submit such evidence.  On January 23, 1987, the Veteran 
submitted a claim for TDIU; attached was a statement in which 
the Veteran stated that he "will continue to pursue the 
reason for my various symptoms because the [sic] began in 
ernest [sic] while I was stationed in Thailand."  The 
'various symptoms' referred to by the Veteran include the 
fatigue, stiff muscles, and headaches previously included in 
his claim for a physiological disorder. 

Thereafter, in May 1988, the Veteran submitted a release for 
treatment records for the purpose substantiating his claim 
for a physiological disorder.  The RO denied entitlement to 
service connection for Briquet's syndrome with a history of 
sleep disorder and depression in a May 1988 rating decision; 
the Veteran timely disagreed with this decision.  A statement 
of the case was sent to the Veteran in November 1988.  The 
Veteran submitted additional evidence in support of his claim 
in January 1989.  A January 20, 1989, deferred or confirmed 
rating decision considered the new evidence; it stated that 
the Veteran was to be notified of this decision in a 
supplemental statement of the case.  A supplemental statement 
of the case was sent to the Veteran in February 1989.  A VA 
Form 9 was received in December 1989.  In March 1990, the 
Veteran's accredited representative requested that this VA 
Form 9 be considered as a notice of disagreement with the 
January 20, 1989, deferred or confirmed rating decision.  A 
statement of the case was sent to the Veteran in April 1990, 
and his testimony at a May 1990 RO hearing was accepted as a 
substantive appeal.  

Thereafter, the Veteran's appeal for service connection for 
Briquet's syndrome continued; the Board eventually granted 
service connection for this disorder by decision dated in May 
2006.  The RO implemented this decision in July 2006, and 
assigned an effective date of May 29, 1990.  The Veteran 
timely appealed this effective date, and in a November 2007 
rating decision, the RO assigned an effective date of January 
6, 1989.  In awarding this effective date, the RO explained 
that the Veteran first filed a claim for "a mental 
condition" on May 3, 1988, but that he failed to timely 
appeal this rating decision.  He did, however, perfect an 
appeal which flowed from a rating decision dated January 20, 
1989; this rating decision was precipitated by the medical 
documentation submitted on January 6, 1989.  This date was 
therefore accepted as the date of the Veteran's claim to 
reopen his appeal.  

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2008).

A decision as to the adequacy of a substantive appeal will be 
made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d).  'It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated.'  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 
(2008).

In the present case, the Board is of the opinion that the 
Veteran timely executed a substantive appeal as to the 
October 1985 rating decision which denied service connection 
for a physiological disorder (also characterized at the time 
as a sleep disorder and depression - later characterized as 
Briquet's syndrome).  Absent any indication that the Veteran 
withdrew his appeal, it remained pending up through the 
Board's May 2006 decision which awarded service connection 
for Briquet's syndrome.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.101, 20.204, 20.1103, 20.1104 (2008).  The 
proper effective date is therefore either the date of receipt 
of claim or date entitlement arose, whichever is later, or 
the day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2008).  As discussed above, the 
proper date in the present case is May 3, 1985, the date of 
receipt of claim.  

As previously noted, the Veteran's accredited representative 
submitted a letter in April 1986 noting that it was enclosing 
a statement from the Veteran "in lieu of his VA Form 1-9."  
The Board acknowledges that the attached statement was a 
duplicate of the Veteran's request for an extension, 
previously submitted in March 1986, and that a request for an 
extension of an appeal is fundamentally different from a 
substantive appeal.  See 38 C.F.R. § 19.130 (1985) (extension 
of time for filing).  However, the Board finds the fact that 
the April 1986 duplicate statement was accompanied by the 
statement from the Veteran's accredited representative that 
it was being submitted in lieu of a VA Form 1-9 is sufficient 
to satisfy the requirements of a substantive appeal for the 
reasons discussed below.  

A substantive appeal shall consist of a properly completed VA 
form 1-9, or correspondence containing the necessary 
information.  38 U.S.C.A. § 4005(d) (West 2002); 38 C.F.R. 
§ 19.123 (1985).  See also 38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.202.  The appeal should set out specific arguments 
relating to errors of fact or law; the Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal.  Id.  

The April 1986 cover letter from the Veteran's accredited 
representative clearly indicates that correspondence is being 
submitted in lieu of a VA Form 1-9.  This statement indicates 
a clear intent to file a substantive appeal by an authorized 
person.  See 38 C.F.R. § 20.301(a) (2008) (a veteran's 
accredited representative may file a notice of disagreement 
or substantive appeal).  As for whether the appeal sets out 
specific arguments relating to errors of fact or law, the 
Veteran's statement addresses specific facts discussed in the 
January 1986 statement of the case which the Veteran finds 
inaccurate; it also states his belief that he was diagnosed 
and treated for his claimed disability during active duty.  
Finally, the Veteran expressly states his desire that the VA 
"keep [his] case open."  With consideration of the 
Veteran's statement and his accredited representative's 
letter, the Board concludes that the April 1986 
correspondence constitutes a substantive appeal.  Since it 
was submitted within one year of the October 1985 rating 
decision, it is timely.  38 C.F.R. § 20.302(b) (2008).  

The Board acknowledges that the RO expressly notified the 
Veteran that it was not accepting his request for an 
extension as a "Statement of Appeal."  However, the 
adequacy of a substantive appeal is an issue over which the 
Board has original jurisdiction.  See 38 U.S.C.A. § 7108 
(West 2002); 38 C.F.R. § 20.101(d) (2008).  Furthermore, even 
if the Board were not to consider the April 1986 
correspondence as a substantive appeal, it would still find 
that the Veteran timely filed a substantive appeal. 

In this regard, the Veteran submitted a request for an 
extension of the time to file his substantive appeal in March 
1986.  In April 1986, the RO informed the Veteran that he 
"may submit evidence ... in support of an appeal for service-
connection for sleep attacks and depression any time prior to 
January 24, 1987" [emphasis added].  This letter appears to 
indicate that the Veteran has until January 24, 1987, to file 
his substantive appeal.  He was also notified in May 1986 
that he had up to one year to " furnish a statement that ... 
[he is] ... willing to proceed on the evidence of record" in 
order to continue his appeal.  As noted above, on January 23, 
1987, the RO received a statement from the Veteran that he 
desired to "continue to pursue the reason for my various 
symptoms because the [sic] began in ernest [sic] while I was 
stationed in Thailand."  

The Board notes the lack of specificity in the Veteran's 
January 1987 statement.  However, in the spirit of liberally 
construing communications from the Veteran, the Board is of 
the opinion that the Veteran clearly indicated his desire to 
continue pursuing his appeal for service connection for a 
physiological disorder eventually diagnosed as Briquet's 
syndrome.  Furthermore, the May 1986 letter to the Veteran 
appears to have relaxed any more stringent requirements 
pertaining to substantive appeals, asking only that he 
indicate that he is willing to proceed on the evidence of 
record.  

In reaching its determination, the Board observes that it 
considered the notable misstep the RO made in the January 
1986 cover letter accompanying the statement of the case.  
Such letter gave the impression that the Veteran has 60 days 
to either complete his substantive appeal or request an 
extension.  In fact, the Veteran had until October 1986 to 
complete his appeal.  It is evident from the Veteran's March 
1986 letter that he was not aware of the proper appeal 
period.  It is, however, clear throughout this appeal, that 
the Veteran desired to continue pursuing his claim.  Thus, 
the Board is inclined to find his continued statements 
expressing a desire to continue his claim received within one 
year of the letters sent regarding his appeal are sufficient 
to constitute a timely file substantive appeal.  

In sum, the Board has identified two submissions from the 
Veteran and his accredited representative which, given the 
circumstances of the appeal, are adequate to constitute a 
timely filed substantive appeal as to the October 1985 rating 
decision.  Thus, the proper effective date for the Veteran's 
award of service connection for Briquet's syndrome is the 
date of claim which precipitated the October 1985 rating 
decision, namely, May 3, 1985.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

An effective date of May 3, 1985, and no earlier, is awarded 
for the grant of service connection for Briquet's syndrome.


REMAND

In a May 2006 decision, the Board granted the Veteran's 
appeal for service connection for Briquet's syndrome.  In 
awarding service connection, the Board noted that the 
Veteran's claim was complicated by the fact that he is 
service-connected for fibromyalgia, a disability with 
symptomatology similar to Briquet's syndrome.  In short, the 
Board concluded that the symptoms demonstrated during service 
could reasonably be attributed to either Briquet's syndrome 
or fibromyalgia, and that since a competent VA examiner had 
established these as separate disabilities in February 2006, 
service connection was also appropriate for Briquet's 
syndrome.  

The RO implemented the Board's May 2006 decision in a July 
2006 rating decision, and awarded service connection for 
Briquet's syndrome.  However, rather than consider rating it 
in conjunction with the Veteran's service-connected 
fibromyalgia, the RO rated it in conjunction with his 
service-connected posttraumatic stress disorder (PTSD) under 
Diagnostic Code 9411.  The Veteran has appealed this rating 
decision, asserting that the manifestations of Briquet's 
syndrome and PTSD were not similar, and that the Veteran's 
Briquet's syndrome should be assigned a separate rating 
pursuant to Diagnostic Code 9499-9402.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as 'pyramiding,' is to be avoided.  See 38 C.F.R. § 
4.14.  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Initially, it appears that the Veteran's assertion has merit.  
In this regard, Briquet's syndrome is considered to be a 
somatization disorder, and the Merck Manual states that a 
somatization disorder is characterized by multiple physical 
complaints (e.g., pain, gastrointestinal, sexual, and 
neurologic symptoms) over several years that cannot be 
explained fully by a physical disorder.  Conversely, PTSD 
involves recurring, intrusive recollections of an 
overwhelming traumatic event.  The pathophysiology of the 
disorder is incompletely understood, but symptoms include 
avoidance of stimuli associated with the traumatic event, 
nightmares, and flashbacks.  See also Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  There is no mention of physical complaints.  

Furthermore, the Board finds that the competent evidence of 
record establishes that the symptomatology attributable to 
his service-connected Briquet's syndrome is distinct from his 
service-connected PTSD.  However, despite finding that 
Briquet's syndrome should not be rated in conjunction with 
PTSD, the Board is not satisfied that the Veteran is entitled 
to a separate rating.  In this regard, the competent medical 
evidence of record reflects that the Veteran's service-
connected Briquet's syndrome and fibromyalgia are manifested 
by similar, if not the same, symptoms.  For example, the 
Veteran was hospitalized in February 1995 for evaluation of 
complaints of chronic muscle aches and fatigue.  The 
discharge summary reflects that rheumatology questioned 
whether the Veteran met the clinical criteria for 
fibromyalgia; psychiatry's impression was a somatization 
disorder, and this was the primary discharge diagnosis.  
Shortly thereafter, the Veteran was hospitalized in June 1995 
for evaluation of complaints of fatigue, loss of balance, 
poor memory, cramps, spasms, and bruising.  Although the 
findings of the February 1995 hospitalization were noted, new 
evaluation by rheumatology confirmed a diagnosis of 
fibromyalgia; psychiatry did not feel that they were able to 
make a definitive diagnosis or confirm his existing diagnosis 
of somatization disorder.  

A November 1998 statement from a private physician indicates 
that the Veteran's somatization disorder (Briquet's syndrome) 
is "a biologically based psychiatric disorder, not a 
psychological or emotional problem."  In the past, VA has 
tried to obtain competent medical evidence as to whether the 
manifestations of the Veteran's fibromyalgia and Briquet's 
syndrome might be separated for diagnostic and rating 
purposes.  See January 2006 VA Examination Report.  While it 
was determined that the Veteran has both disorders, it was 
the examiner's professional opinion that it would require 
resorting to speculation to state how much of the Veteran's 
problems represent fibromyalgia and how much represent 
Briquet's syndrome.  Id.

VA regulations require that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(2008).  In the present case, the current record does not 
contain sufficient evidence of record upon which to determine 
which disability represents the dominant aspect of the 
condition.  The January 2006 VA examiner stated that 99 to 
100 percent is due to depression and somatization versus 
fibromyalgia; however, the Veteran is not service-connected 
for depression.  

Therefore, in light of the above circumstances, the Board is 
of the opinion that a remand is necessary to obtain a new VA 
examination.  Such examination should evaluate the severity 
of the Veteran's Briquet's syndrome.  It should also provide 
an opinion as to whether the physical condition 
(fibromyalgia) or mental disorder (Briquet's syndrome) 
represents the dominant (more disabling) aspect of the 
Veteran's disability.  Thereafter, the RO should ensure that 
the appropriate diagnostic code(s) are used to rate the 
Veteran's Briquet's syndrome from May 3, 1985, to the 
present.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a 
physiological examination with an 
appropriate VA examiner.  The claims file 
and a copy of this Remand must be made 
available to the examiner prior to the 
requested examination, and the examination 
report should reflect that the claims file 
was reviewed in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner should 
describe in detail all symptoms and 
manifestations associated with the 
Veteran's service-connected Briquet's 
syndrome, including any physical and/or 
psychological symptoms.  The examiner 
should also provide an opinion as to 
whether the Veteran's service-connected 
physical condition (fibromyalgia) or 
mental disorder (Briquet's syndrome) 
represents the dominant (more disabling) 
aspect of his disability.  Any opinions 
should be accompanied by a rationale.  

2.  Following completion of the above, the 
RO should reevaluate the Veteran's 
Briquet's syndrome, ensuring that the 
appropriate diagnostic code(s) are used to 
rate this disability for the period from 
May 3, 1985, to the present.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


